Hughes, J. The appellant is the assignee of P. J. Rozelle, who bought certain lands at a sale by a commissioner in chancery, which sale was set aside, and a resale ordered, which was made, reported and confirmed. Mary Augst, the appellant, had purchased certain certificates of witnesses and accounts for clerk’s costs which had accrued in the suit against P. J. Rozelle, and filed a petition, asking that she be allowed to have said certificates paid out of the proceeds of the sale of the lands, she having bought P. J. Rozelle’s interest therein.’ She was allowed to have paid out of the fund such costs as the plaintiff Hall was liable for, but insisted that the costs of defendant should also be allowed her; but there does not appear that it was ever decided by the court whether she could or could not be allowed this, and, as we understand, as to this her petition for allowance on this part of her claim is still pending and undetermined. Therefore, there is nothing here on this appeal before the court. The appeal is premature. It seems that there was considerable testimony in the case, none of which is set out in the abstract of either plaintiff or defendant, and there is considerable uncertainty and confusion in the transcript. The appeal is therefore dismissed.